Citation Nr: 0632596	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-31 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of reducing the veteran's post-operative 
residuals of an aortic valve replacement from 100 percent to 
30 percent.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of an aortic valve replacement.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
reduced the evaluation of the veteran's heart disability from 
100 percent to 30 percent effective September 1, 2002.  

In October 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge (AVLJ) at a hearing conducted via 
videoconference.  

The veteran raised the issue of entitlement to service 
connection for Wolff-Parkinson White syndrome.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  

The Board notes that the issue of entitlement to an 
evaluation in excess of 30 percent for an increased 
evaluation for post-operative residuals of an aortic valve 
replacement was not originally styled as a separate issue; 
however, the veteran has disagreed with the 30 percent 
evaluation after the reduction and therefore the Board has 
framed the issues as reflected above.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled. 


FINDINGS OF FACT

1.  By a rating decision dated April 2001, the veteran's 
heart disability evaluation was increased to 100 percent 
effective October 17, 2000.

2.  In March 2002, the RO notified the veteran of a proposal 
to reduce the disability evaluation for his service connected 
post-operative residuals of an aortic valve replacement from 
100 percent to 30 percent, based essentially on objective 
findings obtained on VA medical examinations conducted in 
November and December 2001 showing that his symptoms did not 
meet the criteria required for the assignment of an 
evaluation greater than 30 percent.

3.  The RO reduced the veteran's disability evaluation for 
post-operative residuals of an aortic valve replacement to 30 
percent by a rating decision dated in June 2002, effective 
September 1, 2002.  

4.  At the time of the reduction in June 2002, the veteran's 
post-operative residuals of an aortic valve replacement had 
been rated as 100 percent disabling since October 17, 2000, 
for a period of less than two years.  

5.  The record demonstrates that, at the time the RO reduced 
the 100 percent evaluation assigned to the veteran's post-
operative residuals of an aortic valve replacement there had 
been sustained material improvement in the symptoms 
attributable to this service connected heart disability.

6.  As of September 1, 2002, the objective evidence 
establishes that the veteran's service connected post-
operative residuals of an aortic valve replacement is 
manifested by left ventricle dysfunction with ejection 
fraction of 40 to 50 percent, diffuse hypokinesis, status 
post aortic valve replacement with mild aortic insufficiency.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
post-operative residuals of an aortic valve replacement have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 3.343, 3.344(c), 4.1- 
4.14, 4.104, Diagnostic Code 7016 (prior to and after October 
6, 2006).

2.  The criteria for an evaluation of 60 percent, but no 
higher, for post-operative residuals of an aortic valve 
replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7007, 7016 
(prior to and after October 6, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2005 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  The claim was thereafter readjudicated 
in April 2004 and March 2006 supplemental statements of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal is harmless because the preponderance of the 
evidence is against the appellant's claim for restoration of 
the 100 percent disability rating and a 60 percent disability 
rating was granted, and any questions as to the appropriate 
effective dates to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Restoration of a 100 percent disability rating

Background

The history of the claim shows that the veteran was granted 
service connection for his post-operative residuals of an 
aortic valve replacement in a July 1987 rating decision.  
This disability was initially rated as 10 percent disabling 
effective August 20, 1979.  A temporary total evaluation 
under 38 C.F.R. § 4.30 was assigned from April 5, 1987 to May 
31, 1988 for convalescence following surgery, and then a 30 
percent rating was granted from June 1, 1988.  

A hospital report from Hershey Medical Center for the period 
October 17 to October 23, 2000, reflects that because of 
rheumatic aortic valve disease and moderate aortic stenosis 
the veteran underwent valve replacement surgery in 1987.  A 
porcine valve was placed because the veteran desired to avoid 
Coumadin.  He did well for several years, and approximately 
two years ago, the veteran noticed a decrease in his exercise 
performance.  Echocardiograms demonstrated progressive 
increase in severity of the veteran's aortic regurgitation 
and progressive decrease in his left ventricular function.  
The veteran was advised to have another aortic replacement.  
He elected a mechanical valve.  At the time of surgery, the 
veteran was found to have a relatively preserved valve with 
two leaflets that were still normal but somewhat stiffened 
and mildly calcified.  The valve was excised leaving an 
adequate rim of annular tissue and a 20 mm St. Jude valve was 
replaced without technical difficulties.  The veteran's 
hemodynamics were improved following this procedure but 
overall left ventricular function looked somewhat worse at 
the end of the procedure, according to the post operative 
echocardiograph.  Ejection fracture shown on post operative 
echocardiograph was 25 percent.  By a rating decision dated 
April 2001 he was granted a 100 percent disability rating 
effective October 17, 2000.

At his November 2001 VA examination, the veteran reported 
that he got tired easily going up steps.  He stated that 
mowing his lawn also made him too tired and had to stop doing 
this.  Once in a while he would experience a "twinge" in 
his chest lasting for a minute or so which might occur while 
walking or exercising.  He reported shortness of breath once 
in a while during exercise or walking 1/2 mile per day.  He had 
been using two pillows to sleep at night for quite a while 
now.  He had no orthopnea.  He had no complaints of 
palpitation or peripheral edema.  He was taking Coumadin and 
was being seen by the Hershey Medical Center and had an 
appointment in December 2001.  The veteran noted that four 
months ago he had an echocardiogram and electrocardiogram at 
the Hershey Medical Center.

The examiner noted that the echocardiogram obtained from 
Hershey Medical Center in September 2001 revealed an ejection 
fraction of 50 to 55 percent.  Top normal left ventricular 
size with low normal systolic function, asymmetric concentric 
left ventricular hypertrophy, no regional wall motion 
abnormalities, asymmetric septal hypertrophy, trace mitral 
regurgitation with normal left atrial size, prosthetic aortic 
valve with mild to moderate aortic insufficiency, appropriate 
gradient for prosthetic aortic valve, moderately dilated 
aortic root, mild pulmonary hypertension and since previous 
study in December 2000, aortic root moderately dilated and 
aortic insufficiency now noted.

A December 2001 VA stress test showed indeterminate exercise 
treadmill test for myocardial ischemia due to baseline 
electrocardiogram abnormality; patient achieved 84 percent 
maximum predicted heart rate, 10 METS; no clinical angina; 
mild hypertensive hemodynamic response to exercise; no 
significant exercise induced arrhythmia; and New York Heart 
Association functional class I.

Based on this medical evidence, upon further consideration by 
the RO, in March 2002 rating decision, the RO proposed to 
reduce the veteran's 100 percent rating for post-operative 
residuals of an aortic valve replacement to a 30 percent 
rating.  In correspondence dated April 2002, the veteran was 
notified of this rating reduction proposal and invited to 
submit supportive evidence within 60 days to challenge the 
proposal.

A letter from James M. Brian, M.D., dated April 2002 noted 
that the veteran suffered from rheumatic aortic stenosis.  
The veteran complained of persistent chest discomfort, 
dyspnea on exertion, and decreased exercise tolerance.  A 
coronary arteriography performed in October 2000 was noted to 
be within normal limits.  An electrocardiogram noted changes 
with the appearance of Wolff-Parkinson-White syndrome.  
Electrophysical studies had not been able to elucidatea 
bypass tract.  A September 2001echocardiogram showed normal 
left ventricular function with small gradient across the 
aortic prosthesis.  A December 2001 cardiac examination 
revealed a grade 1/6 systolic murmur and grade 1/6 
decrescendo diastolic murmur.  The veteran was taking 
Warfarin.

A three page print out from MEDLINE plus Medical Encyclopedia 
showed details regarding Wolff-Parkinson-White syndrome.  

In a June 2002 rating decision, the scheduler evaluation for 
the veteran's post-operative residuals of an aortic valve 
replacement was reduced from 100 percent to 30 percent 
effective September 1, 2002.  Notice of this determination 
and his appellate rights was sent to the veteran in 
correspondence dated July 2002.

The veteran expressed disagreement with the June 2002 
reduction decision via a timely Notice of Disagreement that 
was dated July 2002.

A VA examination dated in January 2003 showed that the 
veteran exercised to 9 METs, achieving a bit less than 70 
percent of his maximal predicted heart rate; he stopped 
because of dyspnea.  He did not have chest pain.  The 
diagnosis was status post aortic valve replacement, mild to 
moderate aortic insufficiency.  

Based on the January 2003 VA examination report, the RO 
continued to deny the veteran's claim for restoration of a 
100 percent disability evaluation for his heart disability in 
a Statement of the Case dated in August 2003.  The RO 
explained that there was no medical evidence showing more 
than one episode of acute congestive heart failure in the 
past year; or workload greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

The veteran perfected his appeal regarding this issue via a 
September 2003 Substantive Appeal.

Medical records from Hershey Medical Center, dated from March 
2000 to August 2003, show an ejection fraction of 65 percent 
in June 2000 and an ejection fraction of 40 percent in 
October 2000.  In January 2001, the veteran's ejection 
fraction was 55-60 percent with mild concentric left 
ventricular hypertrophy noted.  In September 2001, the 
veteran's ejection fraction was reported as 50-55 percent.  

At his April 2004 VA examination, the veteran's biggest 
complaints were fatigue and feeling tired all the time; 
episodes of sharp left-sided chest pain; and random episodes 
of dizziness.  The examiner noted that the most recent 
evaluation revealed an ejection fraction of 60 percent by 
echocardiogram in August 2003.  He had mild left ventricular 
hypertrophy and mild left ventricular enlargement.  The valve 
appeared to be functioning normally except the fact that 
there was a mild to moderate paravalvular leak.  The examiner 
noted that this appeared to be an old finding and dated back 
to at least 2001 and appeared to be relatively stable.  He 
also underwent stress testing in 2003 in which he was able to 
exercise for eight minutes with a Bruce protocol for a total 
workload of 9 METs.  His EKG at the time had some baseline 
abnormalities and was not interpretable for ischemia.  

The examiner noted the veteran's stress tests were consistent 
with class I symptoms of congestive heart failure and his 
last two stress tests had revealed a workload of 9 and 10 
METs.  His overall left ventricular function was normal.  
Carotid ultrasounds showed no significant carotid disease and 
event recorders have shown no significant arrhythmias.  

At his October 2004 Board videoconference hearing, the 
veteran testified that his condition had worsened.  He 
reported shortness of breath and had a hard time going up 
more than one flight of steps.  He indicated he could walk 
approximately a block and a half or two blocks before he has 
shortness of breath.  He indicated that he retired under 
disability from the State of Pennsylvania due to his heart 
condition.  The veteran stated that he recently underwent a 
stress test and was waiting for the results.  He received 
treatment from Hershey Medical Center.  The veteran testified 
that he did not have a stress test at his last VA examination 
in April 2004.  The veteran complained of a little dizziness 
and a lot of pain down his arm.

The veteran's stress test results performed by Dr. William J. 
Curry noted that total energy expenditure was 10 METs.  The 
impression was moderate ischemia of the inferoseptal junction 
and mild ischemia of the anteroseptal junction, both defects 
extending from the base to the mid ventricle, ejection 
fraction was 50 percent, mild cardiomegaly was noted; 
indeterminate exercise tolerance test for myocardial ischemia 
by ECG criteria at 85 percent maximum predicted heart rate 
secondary to left ventricular hypertrophy; and New York Heart 
Association Functional Class I.

A followup stress test in October 2004 performed by Dr. Curry 
showed an ejection fraction of 50 percent.  A final report by 
Dr. Curry in November 2004 showed moderate ischemia of the 
infra septal junction and mild ischemia of the anteroseptal 
junction extending from the base to the mid ventricle and the 
ejection fraction was 50 percent.  There was mild 
cardiomegaly noted.  

A March 2006 echocardiogram showed the left ventricle was 
mild to moderately dilated with the left ventricular internal 
dimension 6.5.  The ejection fraction was in the low normal 
range of approximately 50 percent.  There were no clear 
regional wall motion abnormalities.  There was a small 
paravalvular leak medially opposing the septum.  There was 
mild mitral regurgitation.  There was normal left atrial size 
and right heart size and function was normal.  There was no 
pericardial effusion.  The veteran walked on the treadmill 
for five minutes using the Bruce protocol and attaining seven 
METs.  He stopped because of leg discomfort and fatigue at 60 
percent age predicted maximal heart rate.  No ectopy was 
noted.  Baseline EKG showed a conduction defect and the ST 
segments were indeterminate.  

Criteria

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In
addition, the RO must notify the veteran that he has 60 days 
to present additional evidence showing that compensation 
should be continued at the present level.  38 C.F.R. § 
3.105(e).  In this case, the RO satisfied these procedural 
requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(i)(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(i)(2)(i).  The RO satisfied the requirements by 
allowing a 60-day period to expire before assigning the 
reduction effective date.  In the present case, the RO 
proposed to reduce the schedular rating for the veteran's 
service-connected heart disease from 100 percent to 30 
percent via a March 2002 rating decision, and the veteran was 
notified of such proposal via an April 9, 2002 letter.  
Subsequently, the RO implemented the rating reduction for the 
heart disability to 30 percent, effective on September 1, 
2002, in a June 2002 rating decision, and the veteran was 
notified of such reduction via a July 2002 letter.  As such, 
it appears the RO met the requirements of the regulation for 
setting the effective date of the reduction.

The next pertinent regulations that apply to this issue are 
contained in 38 C.F.R. § 3.344, regarding stabilization of 
disability evaluations.  The provisions are as follows:

(a) Examination reports indicating improvement.  Rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and Department of Veterans Affairs regulations governing 
disability compensation and pension.  It is essential that 
the entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  This applies to treatment of 
intercurrent diseases and exacerbations, including hospital 
reports, bedside examinations, examinations by designated 
physicians, and examinations in the absence of, or without 
taking full advantage of, laboratory facilities and the 
cooperation of specialists in related lines. Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom free 
(findings absent) after prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting the results of bed rest.  
Moreover, although material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations.  Rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  When the new diagnosis 
reflects mental deficiency or personality disorder only, the 
possibility of only temporary remission of a super-imposed 
psychiatric disease will be borne in mind.

(b) Doubtful cases.  If doubt remains, after according due 
consideration to all the evidence developed by the several 
items discussed in paragraph (a) of this section, the rating 
agency will continue the rating in effect, citing the former 
diagnosis with the new diagnosis in parentheses, and 
following the appropriate code there will be added the 
reference ``Rating continued pending reexamination ____ 
months from this date, Sec. 3.344.'' The rating agency will 
determine on the basis of the facts in each individual case 
whether 18, 24 or 30 months will be allowed to elapse before 
the reexamination will be made.

(c) Disabilities which are likely to improve.  The provisions 
of paragraphs (a) and (b) of this section apply to ratings 
which have continued for long periods at the same level (5 
years or more).  They do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.

38 C.F.R. § 3.344.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e) with respect to the issue of the 
effective date for the reduction, the question becomes 
whether the reduction was proper based on the applicable 
regulations.  Under 38 C.F.R. § 3.344, sections (a) and (b) 
are to be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) is to be applied if the RO reduced an evaluation that had 
been in effect for less than five years.  In this case, in 
reducing the 100 percent evaluation assigned to the veteran's 
heart disability to 30 percent, the RO made such reduction
in the June 2002 rating decision when the veteran's 
disability evaluation had been in effect for less than five 
years.  Therefore, with regard to that particular reduction, 
section (c) is applicable.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  As well, 
this regulation provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).

As noted above, the provisions of 38 C.F.R. § 3.344(a) and 
(b) are inapplicable because the veteran's prior 100 percent 
disability evaluation had been in effect for less than five 
years at the time of the reduction.

The next question for the Board is whether the evidence of 
record as of December 2002 provided a basis for the rating 
reduction.  At the time of this decision, the veteran's heart 
valve replacement was evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7016.  Under this section, a 100 percent 
evaluation is assigned when there is objective evidence of 
chronic congestive heart failure, or; performance of a 
workload of 3 metabolic equivalents (METs) or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; the 
presence of left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a).

While this appeal was pending the applicable rating criteria 
for respiratory and cardiovascular conditions were amendment 
effective October 6, 2006.  In the present case, however, the 
addition of 38 C.F.R. § 4.100 does not materially change the 
law as to the symptoms in evidence for an increased 
evaluation, and hence do not affect the adjudication of his 
claim.

Therefore, the Board finds that the veteran is not prejudiced 
in any way by the Board's adjudication of his claim without 
remand to the RO for initial consideration under the revised 
statute.  See Curry v. Brown, 7 Vet. App. 59 (1994); Barnett 
v. Brown, 8 Vet. App. 1 (1995); see also Soyini v. Derwinski, 
1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, he is not prejudiced by the Board's 
consideration the merits of the claim in this decision.

The timing of this change requires the Board to first 
consider the claim under the present regulations for any 
period prior to the effective date of the amended diagnostic 
codes.  Thereafter, the Board must analyze the evidence dated 
after the effective date of the new amendment and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

The rating schedule for evaluating disability due to heart 
valve replacement with a prosthesis is contained in 38 C.F.R. 
§ 4.104, Diagnostic Code 7016, and provides for the 
assignment of a 100 percent evaluation for an indefinite 
period following the date of hospital admission for valve 
replacement.

Thereafter, assignment of a 100 percent rating is warranted 
if the heart disorder, status post heart valve replacement, 
is manifested by objective evidence of chronic congestive 
heart failure, or; performance of a workload of 3 metabolic 
equivalents (METs) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; the presence of left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

Assignment of a 60 percent rating is warranted if the heart 
disorder, status post heart valve replacement, is manifested 
by objective evidence of more than one episode of acute 
congestive heart failure in the past year, or; performance of 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; the presence of left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.

As the RO points out in the April 2004 Supplemental Statement 
of the Case, the rating criteria for a 60 percent evaluation 
are in the disjunctive.  In this regard, the Board observes 
that the Court has held that Diagnostic Codes 7005 and 7007 
do not require, in order for a claimant to receive a 60 
percent rating based on left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, a separate showing of 
left ventricular dysfunction in addition to an ejection 
fraction of 30 to 50 percent.  Otero-Castro v. Principi, 16 
Vet. App. 375, 382 (2002).  The criteria under Diagnostic 
Code 7016 are identical to those contained in Diagnostic 
Codes 7005 and 7007.

Assignment of a 30 percent rating is warranted if the heart 
disorder, status post heart valve replacement, is manifested 
by objective evidence that performance of a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

Assignment of a 10 percent rating is warranted if the heart 
disorder, status post heart valve replacement, is manifested 
by objective evidence that performance of a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication is required.

[Note: A rating of 100 percent shall be assigned as of the 
date of hospital admission for valve replacement.  Six months 
following discharge, the appropriate disability rating shall 
be determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).]

As noted above, VA has added a new regulation guiding the 
evaluation of specified cardiovascular conditions (38 C.F.R. 
§ 4.100, "Application of the evaluation criteria for 
diagnostic codes 7000-7007, 7011, and 7015-7020").  This 
regulation has three provisions, which state: 

1.  In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained.  

2.  Even if the requirement for a 10 percent rating (based on 
the need for continuous medication) or a 30 percent rating 
(based on the presence of cardiac hypertrophy or dilatation) 
is met, metabolic equivalents (METs) testing is required 
except:  

i.	when there is a medical contraindication. 
ii.	when the left ventricular ejection fraction has been 
measured and is 50 percent or less. 
iii.	when chronic congestive heart failure is present or 
there has been more than one episode of congestive 
heart failure within the past year. 
iv.	when a 100 percent evaluation can be assigned on 
another basis.  

3.  If left ventricular ejection fraction (LVEF) testing is 
not of record, evaluation should be based on alternative 
criteria unless the examiner states that the LVEF test is 
needed in a particular case because the available medical 
information does not sufficiently reflect the severity of the 
veteran's cardiovascular disability. 

Analysis

In comparing the medical evidence upon which the 100 percent 
evaluation was initially predicated with the evidence upon 
which the reduction was based, the Board finds that the 
overall improvement in the veteran's service connected post-
operative residuals of an aortic valve replacement was shown 
at the time of the proposed reduction.  The 100 percent 
rating was based on the private medical records showing his 
admission for heart valve replacement surgery in October 
2000, in compliance with Diagnostic Code 7016 of the rating 
schedule.  By contrast, the objective findings shown on the 
November 2001 VA examination and December 2001 VA stress test 
showed the veteran did not meet the scheduler criteria for a 
100 percent evaluation for heart valve replacement.  

The Board also finds that the VA examination of November 2001 
and the December 2001 stress test were adequate for rating 
purposes.  The reports of these examinations reflect that the 
examiners conducted a comprehensive examination and testing.  
Moreover, the additional medical evidence received following 
the reduction is essentially consistent with the prior 
examinations' findings, in terms of showing ejection fraction 
of 50-55 percent and an estimated 10 METs on stress testing.  

Even taking into consideration the new regulation guiding the 
evaluation of specified cardiovascular conditions (38 C.F.R. 
§ 4.100), the veteran's heart disability does not warrant a 
100 percent evaluation based on the medical evidence. 

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for a heart valve replacement, from 100 was proper 
in view of the criteria of 38 C.F.R. § 3.105(e) and the 
medical evidence of record.  As such, the preponderance of 
the evidence is against the veteran's claim concerning the 
propriety of this reduction.  

III.  Evaluation in excess of 30 percent for post-operative 
residuals of an aortic valve replacement

The Board however, finds that the veteran's reduction to 30 
percent does not reflect the current disability picture for 
his post-operative residuals of an aortic valve replacement.  
It is found that the veteran's disability picture more nearly 
approximates the criteria required for a 60 percent 
evaluation from the time of reduction.

It is noted that the veteran's METs have ranged from 9 METs 
in 2003, 10 METs in 2004, and 7 METs in his March 2006 VA 
examination.  

Medical records from Hershey Medical Center dated March 2000 
to August 2003 show an ejection fraction of 65 percent in 
June 2000 and an ejection fraction of 40 percent in October 
2000.  In January 2001, the veteran's ejection fraction was 
55-60 percent with mild concentric left ventricular 
hypertrophy noted.  In September 2001, the veteran's ejection 
fraction was reported as 50-55 percent.  Stress tests in 2004 
and 2006 showed ejection fraction as 50 percent.  In 
addition, the veteran has been found to have left ventricle 
dysfunction prior to and after the veteran's reduction of his 
100 percent disability rating.

Whether evaluating the veteran's disability evaluation under 
38 C.F.R. § 4.104 or in applying the new regulation, it is 
concluded that this evidence more nearly approximates a 60 
percent evaluation for the veteran's heart disability.  The 
veteran's ejection fraction has consistently been reported as 
50 percent with few exceptions and he has been diagnosed with 
left ventricular dysfunction warranting a 60 percent 
disability evaluation under Diagnostic Code 7016.  However, 
as noted above, when evaluating the veteran's disability 
under 38 C.F.R. § 4.104 or in applying the new regulation, 
the veteran has not been found to have chronic congestive 
heart failure and his METs and ejection fraction do not 
warrant a higher disability rating.  


ORDER

Restoration of a 100 percent schedular rating for post-
operative residuals of an aortic valve replacement is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent rating for post-operative 
residuals of an aortic valve replacement is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


